Title: To James Madison from Elbridge Gerry, 22 July 1812
From: Gerry, Elbridge
To: Madison, James



secret
My dear Sir
Cambridge 22d. July 1812
Since my recovery from indisposition, I have had an interview with General Dearborn, who informed me that he was soon to depart from Boston; & being informed by him of the state of our Castle, I enquired what was to prevent the Enemy, if apprized of our defenceless situation, from embarking all its regular troops at Nova Scotia, in transports trusting its defence for a short period to their militia & with a ship or two [of] the line & such other naval force as they could command, from attacking our Castle & carrying it by a Coup de main, & from sacking afterwards the town of Boston? His answer was, nothing. He expressed great uneasiness on the subject & said he would write to You immediately on the Subject. If General Varnum could be put into the command, it appeared to be General Dearborn’s opinion, as well as my own, that he would secure the Castle, by his division & artillery companies in particular, on whom he could rely.

William Little Esq of Boston, a very excellent Character, I find is considered by the Republicans, as a proper candidate for the office of Commissary of prisoners. If no one has the preferrence for any particular reasons, I am sure he would give general Satisfaction. I am with the highest esteem & respect dear Sir, your unfeigned friend & obedt Sevt
E Gerry
